Hamersley, J.
(dissenting). It has become the settled policy of this State that the intersection of a railroad and highway at grade is a dangerous public nuisance that should be abated as rapidly as possible. Dyson v. N. Y. & N. E. R. R. Co., 57 Conn., 21; N. Y. & N. E. R. R. Co.'s Appeal, 62 Conn., 540. If this is true of a railroad crossing a highway how much more true is it of one railroad crossing another. The latter crossings were not sufficiently numerous to call for general legislation until 1882, when it was enacted that “ no railroad shall cross any other railroad at grade without the consent and approval of the railroad commissioners.” Public Acts, 1882, p. 215. And in the following year it was enacted that such consent and approval should not be given unless the commissioners should find the avoidance of grade crossing to be impracticable. These laws are now in force.
Until about 1889 horse railroads were the only street railroads, and were mainly used in highways that did not cross railroads at grade, and were treated as a part of the highway, requiring no special legislation as to crossings; but when the electric railroad became an accomplished fact and threatened to occupy highways, it became evident that the intersection at grade of an electric and steam railroad might be as dangerous, as such intersection by two steam railroads, or even more dangerous. And so in 1889 the legislature treated electric railroads (including also cable and horse railroads) in respect to grade crossings substantially as steam railroads had been treated, and provided that there should be no intersection of such railroads without application to and approval by the railroad commissioners; and this law was re-enacted in 1893. It is thus apparent that the intersection at grade of the tracks of a steam railroad and an electric railroad is by law a nuisance highly dangerous to human life; and that any legislative permission to maintain such a nuisance must be exceptional and contrary to the general policy of the State as expressed by the legislative and judicial departments.
The defendant claims that its charter granted at the. session of 1893, gives it express permission to establish this nuisance and to cross the tracks of the plaintiff at grade, *436without application to and approval by the railroad commissioners. Its charter does say that the defendant may cross the plaintiff’s tracks at grade; but it does not in express terms authorize the defendant to construct such crossing without application to and approval by the railroad commissioners ; and the question at issue is, does the right given to cross at grade imply a permission to exercise such right in violation of the general law which declares that no such right shall be exercised without application to and approval by the railroad commissioners. In passing on the question it should be remembered that “charters of corporations which confer exclusive privileges for the particular advantage of the grantees are to be construed liberally for the benefit of the public; and strictly as against the corporation. Burritt v. New Haven, 42 Conn., 202. And this principle should be applied with the most strictness where an exception from the public law is claimed that is ineonsistent'with the settled policy of the State, and may prove a constant menace to the lives of thousands of its citizens.
The Act of 1893 forbidding the construction of any intersecting tracks, at grade, except on application to the railroad commissioners, went into effect after the rising of the General Assembly of that year, and operated as the last expression of the legislative will on all antecedent laws relative to the same subject, and therefore upon the charter of the defendant. I do not deem it material whether this Act did or did not alter the legal effect of the prior Act of 1889— the question may be doubtful — but in either case, in the view I take of the legislation of the session, the Act was, and was intended to be, the last expression of the legislative will on that subject.
The defendant, however, claims that it does not modify the exercise of any right granted by its charter, because such modification would be a repeal of its charter by implication, and such repeals are not favored by law. As to the soundness of this principle there can be no question, but it does not apply to this case. The principle is accurately stated in Goodman v. Jewett, 24 Conn., 589: “It (the later law) *437does not in terms repeal the law of 1853 or any part of it, nor does it impliedly repeal the' fifth section of it by force of the principle that later statutes abrogate prior contrary statutes. That maxim applies only when the later statute is couched in negative terms, or when its provisions are so clearly repugnant to the former Act that it necessarily implies a negative. 1 Blackstone Comm., 89. If both statutes can be reconciled, they must stand and have a concurrent operation.” See also Norwich v. Story, 25 Conn., 47; Kallahan v. Osborn, 37 Conn., 490.
In this case the later statute is couched in negative terms. “No electric railroad shall hereafter be constructed across the tracks of a steam railroad at grade.” The two statutes cannot be reconciled. The repugnancy is direct and does not depend upon any implied inconsistency. The maxim that a later statute abrogates a prior contrary statute applies ; and the principle invoked by the defendant has no application.
Again, the defendant claims that a special and local statute providing for a particular case is not repealed by a statute general in its terms, provisions and application, unless the intention to repeal the particular law is manifest; although the terms of the general Act, taken strictly, and without reference to the special Act, would include the ease provided for by that Act; and further claims that where a special charter is followed by general legislation on the same subject, which does not in terms or by necessary construction repeal the particular grant, the two are to be deemed to stand together; one as the general law of the land and the other as the law of the particular case.
The principle here advanced, as a general rule of construction, is unquestionable. The difficulty lies in its application to the defendant’s ease. The special Act says: “ The defendant may cross the tracks of the plaintiff’s steam railroad at grade at the junction of Fairfield and Stratford avenues; ” the general act says: “No electric railroad shall hereafter be constructed across the tracks of a steam railroad at grade, except upon application to and approval by *438the railroad commissioners.” Can it fairly be said that the intention of the legislature to affect the particular law is not manifest ? Can it fairly be said that this general legislation following the special charters of the defendant and others, neither in terms nor by necessary construction affects the particular grants ? Especially when it is remembered that every special charter is granted and accepted subject to-such police regulations as to the exercise of granted powers as the legislature may establish.
This general statute forbidding the construction of .a grade crossing without application to the railroad commissioners, cannot operate except where a particular statute has given the right to cross at grade; certainly not until a new legislature has enacted new particular laws granting new particular rights to cross at grade; it is aimed at nothing unless it is aimed at the particular rights claimed by the defendant and others under- special. charters. In this sense the law is not of general application; its first range of operation is wholly confined to the particular cases specified in existing special charters. The rule of construction that a particular grant which may stand, together with the provisions of a statute of general application, is not repealed by the enactment of such statute, unless the intention of the legislature to repeal the particular grant is manifest, cannot apply when the operation of the general statute is confined to such particular grants, and the maintenance of the grants unaffected by the statute must render the statute wholly inoperative. In such case and in this case the two statutes cannot stand together; they are wholly repugnant, unless these special charters are construed as granting the right to cross, at grade subject to the police regulations of the State.
The defendant also seems to claim that the circumstances attending the passage" of these laws, as shown by the record, and those facts of which the court has judicial knowledge, indicate an actual intent on the part of the legislature to permit the grade crossing in question without any application to the railroad commissioners, and without their approval based upon a searching investigation as to the relation of the *439loss of human life to railroad profits and increased facilities •for travel involved in the establishment of this crossing. It seems to me that a consideration of these circumstances fairly indicates an opposite actual intention.
' When the legislature of 1893 met, it found a large number of applications for special charters for building electric railroads awaiting its action. Thirty-five or more such charters were finally granted, authorizing electric railroads in every portion of the State. Many of these charters contained, in terms more or less particular, the right to cross steam railroad tracks at grade; all of them required special legislation as to the exercise of the franchises asked. The incorporation by the legislature into each one of these charters of the particular regulations demanded by public interest seemed impracticable, and they were provided for by public laws. One relating to the detail of location, and operation, and to special regulations to be complied with before the work of construction should begin, was passed June 1st, and given immediate effect; one amending the Act of 1889, (which as was claimed, forbade all grade crossings,) so that the various particular grants to cross steam railroads at grade could not be exercised without the approval of the railroad commissioners, was passed June 14th, to take effect after the rising of the General Assembly. Until June 14th, none of these thirty-five special charters, applications for which had been pending since January, were passed; between that date and the adjournment on June 30th, they were all passed. It seems very clear that the legislature in fact understood that the passing of these charters with the right to cross steam railroads at grade might repeal the existing law, if that absolutely forbade such crossing; and so did not pass them until it had passed a general Act which, by taking effect after the rising of the General Assembly, would thereby prevent the exercise of the various particular rights that might be granted without the approval of the railroad commissioners; and intended'in passing the defendant’s charter, to couple the right to cross at grade at a point notoriously dangerous, with the additional burden of being subject at all times *440to such regulations as the railroad commissioners, on application, might make, but did not intend that such crossing should be constructed, unless its construction should be approved by the commissioners.
But the actual intent of a legislature, as distinguished from the legal effect of its laws, is a thing impossible to ascertain, and has no existence, for the purpose of judicial construction. During the session of a legislature its actual intent can operate at its will on legislation; but at the moment of adjournment, its actual intent as distinguished from its acts, ceases to exist. It is expressed only by the legal effect of its laws ; and what that legal effect is, becomes a judicial and not a legislative question. When obscure language has been used, when laws apparently conflicting have been passed, it is for the court to say what has legally been done. We speak of being guided by the intent of the legislature in reaching such judicial judgment, but such phrase is really a figure of speech. The court can see and give effect, if possible, to the patent purpose of the law, but it cannot in fact be guided by any supposititious legislative intent, actual or artificial. It can only ascertain, as accurately as possible, the most reasonable effect that can be given to uncertain legislation, in view of all the language used, and in accordance with those general principles of construction which experience has established as safe guides in reaching a just conclusion. Not infrequently the result reached is of necessity, diz'ectly contrary to what we have every reason to suspect might prove to be the actual intent of the legislature, if such intent were susceptible of ascertainment. These general priziciples oftentimes conflict with each other, when applied to a particular case, and the court is then obliged to weigh their relative importance, not always absolutely, but as applied to the case in hand. The question of construction now presented is in some respects a vez-y peculiar one; and well established rules of construction, if followed without reference to each other, might point to different results. But it seems to me that, giving due weight to all the considerations the court should entertain, *441the only reasonable effect that can be given to this conflicting legislation is, that the special charters give particular rights to cross steam railroad tracks at grade, and that the general Act prohibits the exercise of such particular rights without the approval of the railroad commissioners.
But if this result were doubtful; if the true legal effect of this legislation were open to grave doubt — and the able and plausible arguments which have been made on both sides of the question, as well as the fact that the court is divided in opinion, suggest strong reasons for holding that such a doubt really exists — then it seems to me entirely clear that such doubt must be solved by the application of the well established rule, that in case of serious doubt the court ought not to give a construction which will make the law inconsistent, instead of consistent, with the settled policy of the State ; especially when such construction will authorize, without the investigation heretofore required in such cases, the establishment of a public nuisance admittedly dangerous to human life, and apparently uncalled for by any adequate public necessity.
Concurring with the majority of the court in the views expressed on the other questions involved, I think there is no error in the judgment of the Superior Court.
In this opinion Andrews, C. J., concurred.